El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El apelante, en nna apelación contra nna resolución que declara sin lngar sn petición de habeas corpus, señala doce errores. La mayor parte de estos señalamientos de error directa o indirectamente atacan la jurisdicción de la Corte de Distrito de San Jnan para dictar la orden por virtud de la cual fue citado el peticionario por desacato, y por tanto debemos primero examinar la transcripción para ver si con-tiene prueba suficiente que demuestre que la corte de dis-trito carecía de tal jurisdicción. Como la Corte de Distrito de San Jnan es nna corte de récord, la presunción de jurisr dicción existe basta que se demuestre claramente lo con-trario.
*904La Corte de Distrito de San Juan, según muestra el dili-genciamiento, declaró culpable al apelante de un desacato por dejar de cumplir con una orden. No tenemos duda de que cuando una corte de distrito carece de jurisdicción so-bre una persona o de la materia en controversia, la persona declarada culpable de desacato puede obtener su libertad mediante un auto de habeas corpus.
El apelante, ante el Juez Franco Soto, a quien fue pre-sentada la solicitud de habeas corpus, ofreció como prueba los procedimientos de un recurso de certiorari que babía sido negado por este tribunal. La negativa del juez a oir prueba en cuanto a la admisibilidad de este récord fué no-minalmente que él podía tomar conocimiento judicial del mismo.
De la transcripción aparece que el Juez Asociado Sr. Franco entendió que el expediente de certiorari se ofrecía para fines . limitados y principalmente para demostrar que mientras está pendiente el auto de certiorari en esta corte la sentencia de la corte de distrito quedaba suspendida y las partes relevadas de su efecto obligatorio, o alguna pro-posición equivalente. El apelante en ningún momento ofre-ció dicho expediente de certiorari para demostrar el estado de los procedimientos en la corte de distrito. No hubo ofre-cimiento de probar la demanda, prueba y sentencia de la corte de distrito en el caso principal, precursor de los pro cedimientos de desacato.
El primer, señalamiento de error se refiere a la negativa del Juez Franco a admitir prueba en cuanto a la sentencia de la corte inferior. Aun cuando el juez estuviera equivo-cado al creer que podía tomar conocimiento del expediente de certiorari sin más prueba, no vemos cómo ese expediente de certiorari podría tender debidamente a demostrar los procedimientos en el pleito principal. El certiorari había sido denegado. Los autos certificados de la corte de dis-trito presuntivamente habían sido devtfeltos a la misma. El error del Juez Franco, si alguno cometió en este sentido, *905no perjudicaba. Esta no era la forma ordinaria, de ser per-misible, de probar cualquier estado del procedimiento en la Corte de Distrito de San Juan. Es verdad que el apelante también ofreció como prueba los procedimientos en el caso de desacato. El no ofreció, sin embargo, estos procedimien-tos para probar la naturaleza del pleito principal. No bay señalamiento de error, expresamente por este fundamento, y 'el mismo apelante expresa que la negativa del Juez Franco a admitir el-procedimiento de desacato era de menos impor-tancia que la negativa a admitir el expediente de certiorari. La negativa del Juez Franco a admitir los procedimientos de desacato se fundó en el liecbo de que lo que se trataba de probar estaba ya ante (la corte) por virtud del diligen-ciamiento. Además, el error, de baber alguno, no era per-judicial debido a la falta de un ofrecimiento suficiente.
No tenemos ante nuestra consideración en este caso ni la demanda, ni la prueba o sentencia en el pleito principal; Sin estos récords ante nos no podemos decir positivamente cuál fué la naturaleza exacta de la acción seguida en la corte de distrito. No podemos expresar, por tanto', que la orden que se supone fué infringida se dictó sin jurisdicción. Por el contrario, la jurisdicción debe ■ asumirse. Asumiendo ju-risdicción en dicba corte de distrito, el Juez Franco eviden-temente tuvo razón al resolver que en un procedimiento de habeas corpus no bay que investigar sobre la actitud asu-mida por la corte al castigar por desacato. La transcrip-ción ante nos no revela que el Juez Franco tuvo algo ante su consideración que demuestre que dicba corte de distrito carecía de jurisdicción.
Es evidente que debido a la falta de una base adecuada no estamos en condiciones de revisar la mayoría de los se-ñalamientos de error. La imposibilidad de revisar es apli-cable al segundo señalamiento de error. El Juez Franco re-solvió que en un auto de hateas corpus generalmente no pueden ser revisados los procedimientos de desacato. No tenemos duda alguna de la ley en este sentido. Ex parte *906Pesquera, 17 D.P.R. 736; Ex parte Le Hardy, 17 D.P.R. 1024; Ex parte Hollis, 59 Cal. 406, citado por el apelante. Para quedar comprendido el apelante dentro de la excepción tendría qne demostrar qne la Corte de Distrito de San Juan carecía de jurisdicción.
El tercer señalamiento de error ■ asume aparentemente que la jurisdicción de la Corte de Distrito de San Juan para castigar por desacato debe aparecer del mandamiento y con-testación al auto de habeas corpus. El mandamiento conte-nía una orden de una corte competente en un procedimiento. Indicaba más. Mostraba la naturaleza del acto de desobe-diencia a la orden de la corte. Era bastante autoridad para el alcaide.
En cuanto a los alegados derechos del Banco de San Juan a los cuales se refiere el cuarto señalamiento de error, no vemos cómo el mandamiento muestra por sí mismo si era o nó culpable de desacato el banco. El desacato depen-dería de la jurisdicción en el caso principal, cuya falta no ba sido demostrada. El apelante insiste en que el caso principal era de naturaleza legal y no de equidad y que los poderes de la Corte de Distrito de San Juan no eran “de equidad” pero éstos son hechos que no pueden ser resuel-tos sin los autos en el pleito principal. Si el último, por ejemplo, tenía por objeto reivindicar una finca y todas las conversiones de la misma, como el juez de la corte de dis-trito insinúa en su opinión, entonces cualquier actuación del apelante por la cual tales fondos convertidos fueron separa-dos de la custodia del síndico nombrado en el caso pueden ser recuperados por este último. El banco estaba ante la corte y el apelante era evidentemente su administrador. El becbo de que el certiorari momentáneamente suspendía el efecto de la sentencia, no' favorecía al banco. Estando pendiente la resolución del procedimiento de certiorari, el banco y sus funcionarios estaban obligados a respetar la sentencia, y tenía que asumirse que el síndico nombrado des-pués de la sentencia tenía facultad para conservar el fondo, *907fondos o propiedad convertida; Ninguna de estas cosas, como fué resuelto por el Juez Franco, podía considerarse por auto de habeas corpus, asumiendo, como debemos, la ju-risdicción de la corte de distrito.
El quinto señalamiento expresa que la corte no tenía ju-.risdicción sobre la persona del apelante. Los procedimien-tos, sin embargo, muestran que el apelante era el director del banco, el demandado en el pleito principal y que a dicho banco ordenó la corte pagar una cantidad específica, a lo cual se negó. El apelante comenta el hecho de que no apa-recía del diligenciamiento que él era el administrador o director del banco. Cualquier silencio en los autos ante nues-tra consideración militaría en contra del apelante, toda vez que no tenemos ningún entero conocimiento del alcance del pleito principal o de los procedimientos subsiguientes al mismo. La petición original, sin embargo, bajo la letra “C”- de sus razonamientos para la ilegalidad de la prisión del entonces peticionario alegaba que la orden impugnada .se dirigía únicamente a Bartolomé Paniagua, Gerente del Banco de San Juan. El resto de la petición trata de alegar la buena fe y otra justificación de dicho gerente. La petición enmendada hace manifestaciones semejantes, y lo mismo el alegato. Verdaderamente que el alegato en la página 5 ad-mite que Paniagua era el gerente y funcionario del banco» El Juez. Franco tenía derecho a asumir que el apelante no solamente era un funcionario del banco sino el gerente» Además, fué el apelante, sea cual fuera su capacidad, quien cobró el dinero. Si fué notificado como funcionario o agente del banco o como individuo particular, importa poco. El fué'notificado y al banco o sus directores se les ordenó que entregaran el dinero al síndico y no tenemos nada ante nues-tra consideración, si sirve la defensa, que demuestre que el peticionario formuló la debida queja de cualquier falta de notificación.
Se cita el caso de State ex rel. Boardman v. Ball, 31 Pac. 975. Estamos enteramente de acuerdo, al igual que en ese *908caso, en qne el apelante no quedó techo parte en el pleito principal, meramente porque se le notificara la citación. Se admite, sin embargo, que la orden para entregar los fondos al síndico fué notificada al apelante. Este último, según aparece, había sido el funcionario que cobró los dineros que el Juez Foote creyó debían ser devueltos al síndico. Si el apelante, suposición que no está excluida en los autos, no era parte en el pleito principal, se le llevó a los procedi-mientos directa y expresamente en relación con la entrega del dinero al síndico y al parecer como funcionario o de otro modo se negó a verificar el pago. Además, como he-mos dicho, él era el funcionario principal interesado en el cobro. En el caso de Boardman, supra, el presidente del banco no adoptó una posición adversa al síndico. El mera-mente se negó a traspasar la propiedad que estaba realmente en posesión del banco. Los fondos no vinieron a su pose-sión o no fueron cobrados como aquí post motam liten. El apelante era la principal persona interesada en el litigio. No encontramos una verdadera analogía en el'caso de Board-man. Mientras no estemos bien convencidos de lo contrario, nos sentiremos obligados a declarar que cuando una corpo-ración cobra indebidamente fondos que se deben a un sín-dico, o desobedece una orden, los funcionarios relacionados en el asunto pueden ser castigados en vez del banco. Véase en relación con esto a “Thompson on Corporations,” edición de 1894, tomo 5, see. 6450.
La presente inhabilidad del banco para cumplir con la orden de la corte no consta del diligenciamiento o del man-damiento. No aparece que el banco fuera insolvente ni si-quiera que lo fuera el apelante. Si se examina la orden de la corte de distrito en el incidente de desacato, se verá que la corte ordenó al banco consignar en la corte unos |800 in-debidamente cobrados. La alegación- de la actual incapaci-dad quizá aparece en dicha orden, pero no la incapacidad real. Si el apelante cobró ciertas sumas de dinero del banco bajo una reclamación de derecho y pagó otras ciertas su-*909mas para conservar la propiedad, de ahí no se infiere que el dinero satisfecho fué la cantidad exacta pagada o que el apelante o el banco no tiene otro dinero para substituir el dinero realmente cobrado. Nos inclinamos a convenir, sin. embargo, con el fiscal en que si el déficit se debió al acto ile-gal del apelante, este déficit no puede alegarse que exime al apelante del desacato. Esto resuelve el sexto señala-miento de error.
El séptimo señalamiento de error también se refiere a al-gunas de las cuestiones anteriormente discutidas. Hasta dónde era responsable el apelante por los actos del banco,, dependería de lo que había ocurrido en el pleito principal.. Somos de opinión, sin embargo, de que si el apelante era el gerente del banco y como tal funcionario hizo el cobro que la corte ordenó al banco consignar en el tribunal, el apelante es un funcionario del banco y especialmente la persona contra la cual una orden de desacato podría librarse.
Respecto a si el procedimiento contra el apelante por de-sacato es un desacato civil o criminal, es cuestión que no puede generalmente considerarse en un procedimiento de' habeas corpus. En el caso de Gompers v. Buck Stove, etc., Co., 221 U.S. 418, citado por el apelante para demostrar la diferencia que existe entre un desacato civil y uno criminal,, la revisión se hizo con motivo de un auto de certiorari. En el presente caso, de la indicación de la opinión del juez y de la forma del mandamiento, que es por un período defi-nido de 15 días, es evidente que la corte de distrito proce-día contra el apelante por un desacato estatutorio que por su naturaleza tal vez es criminal. En el caso de Gompers,. supra, se indica que la distinción entre un desacato civil y uno criminal no siempre es fácil, pero toda la cuestión en Puerto Rico está regulada por nuestros estatutos. La ley de marzo 8, 1906, estatutos de ese año, (p. 32) prescribe lo-siguiente:
“Sección 3. (146) Cuando se comete un desacato a la inme-diata presencia y vista de una Corte de Justicia, podrá imponerse*910en el acto el correspondiente- castigo por el Juez de la Corte o Juez Presidente de la misma. Cuando se acusa a una persona de desa-cato cometido fuera de la presencia de la Corte, no podrá declarár-sele convicta sin habérsele dado previamente oportunidad para com-parecer y defenderse del cargo. Siempre que alguna persona fuere multada o encarcelada por desacato a una Corte deberá firmarse por el Juez sentenciador una orden o mandamiento para dicha multa o prisión, consignándose en el mismo el acto' o actos constitutivos de dicho desacato, así como la fecha y lugar de su comisión y circuns-tancias de la misma, con especificación de la sentencia del Tribunal, sin lo cual dicha sentencia quedará enteramente nula y sin efecto.”
La sección 4 deroga el artículo 145 del Código Penal. El referido artículo 145 permitía un proceso por desacato como por un delito, pero la ley de 1906 dejó toda la facultad para castigar por desacato como tal expresa y exclusivamente en manos de la corte. La distinción entre desacatos civiles y criminales es por tanto aun menos evidente en Puerto Pico. Todo lo que la sección 3 requiere es que a la supuesta persona ofensora se le dé aviso y oportunidad para defenderse en la forma prescrita por la ley. Por tanto, el título del procedimiento no es de importancia en tanto el acusado pueda identificar el procedimiento. En el referido caso de Gompers sólo se insiste en que hubiera sido propio titular la causa Estados Unidos v. Samuel Gompers et al. o In Re Samuel Gompers et al., pero la decisión no dependía de la cuestión del título. El apelante aquí, como se dijo en ese caso, podía ver si el procedimiento se seguía “para un pleito privado o para un proceso público, o si el objeto era beneficiar al demandante o vindicar la autoridad dé la corte.” Se ordenó al banco traspasar ciertos fondos y fué la desobediencia de esta orden lo que se castigaba.
El décimo y undécimo señalamiento de error se refieren al becbo de que el síndico pudo haber recuperado el dinero cobrado mediante una acción. Sostenemos que aunque así pudiera recobrarse, no tenemos lo suficiente ante nuestra consideración para decir que la corte no podía llegar a los *911fondos mediante nna orden para mostrar cansa y entonces castigar la desobediencia.
Marzo 31, 1925.
El duodécimo señalamiento de error se refiere a nna ale-gada prisión por deuda. No consta que esta cuestión fuera levantada en el procedimiento de desacato y este privilegio constitucional debe ser debidamente levantado y puede ser renunciado. Incidentalmente podemos añadir que el reque-rir a un banco o a su gerente que entregue dinero que ba sido indebidamente cobrado y castigar-la desobediencia, no parece ser una prisión por deuda. El castigo no es por de-jar de pagar una suma debida por virtud de un contrato o ex contractu, sino por baber rehusado entregar al síndico el. cobro ilegal, una obligación ex delicto, lo que la corte inferior resolvió que sólo 'tiene derecho a cobrar el síndico.
Hasta el momento de redactar este párrafo habíamos asumido implícitamente que teníamos el debido certificado de la prueba aducida ante el Juez Franco. Alguna cuestión que surgió en la discusión en cuanto al objeto de los varios ofrecimientos del apelante durante la vista del auto nos hizo examinar los autos más detenidamente y encontramos que no hay ningún certificado de clase alguna del Juez Franco. Es evidente que el apelante no debió haber descan-sado en el taquígrafo solamente sino que si él quería hacer que su ofrecimiento se conociera debió haber solicitado del Juez Franco que hiciera adiciones o que hubiese certificado toda la prueba.
Como no consta ninguna infracción del procedimiento o falta de jurisdicción según aparece de la faz de los autos certificados a nosotros, debe confirmarse la resolución ape-lada.
RESOLUCIÓN SOBRE RECONSIDERACIÓN DE
El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Una moción de reconsideración trae ante nuestra consi-deración varias cuestiones que discutiremos brevemente.
*912No hay duda alguna de que para que un alcaide de cár-cel pueda justificar la detención de. una persona tiene el de-ber de demostrar que está en posesión de una orden dictada por una corte de competente jurisdicción. Por supuesto que no dijimos en nuestra opinión, como expresa el peticio-nario, que se presume que es legal la orden por virtud de la cual un alcaide retiene a una persona.. No surge seme-jante presunción. Lo que sí sostenemos es que cuando se libra una orden por una corte de jurisdicción general, cas-tigando a una persona por desacato por su negativa a obe-decer una orden expedida en un caso particular que se men-ciona en dicha orden, surge la presunción de que la corte tenía jurisdicción sobre la materia objeto de la acción y que el pleito al cual se refiere la negativa a obedecer estaba dentro de dicha jurisdicción. Art. 327 del Código de Enjui-ciamiento Criminal, Ex parte Blasco, 7 D.P.R. 469. De otro modo sería necesario en todo caso de habeas corpus mos-trar la citación, la naturaleza de la demanda y otros parti-culares por los cuales se confiere la jurisdicción. Este prin-cipio está resumido en cierto modo en el tomo 29 de Corpus Juris, p. 167, a saber:
“La presunción de la legalidad y regularidad de los procedi-mientos judiciales surge cuando una persona que se encuentra en-carcelada por virtud de una orden o mandamiento de ana corte, so-licita un remedio contra la misma mediante habeas corpus; pero tal presunción puede ser rebatida.”
Cuando un testigo se niega a contestar una pregunta y se le condena por desacato como en el caso Ex parte Hoar, 147 Cal. 132, debe demostrarse la facultad de la corte para obligar a que se dé la contestación particular; en otras pa-labras, su jurisdicción por el desacato. Ya hemos discutido que, dada la jurisdicción de la corte para nombrar un sín-dico y ordenar el pago a este último de dinero que ha sido cobrado indebidamente, el hecho de tal cobro indebido apa-recía suficientemente en la orden de encarcelación.
Las razones por las cuales discutimos algunos de los se-ñalamientos de error, no obstante la falta de una exposición *913del caso, aparecen suficientemente explicadas en nuestra opinión principal. Quizá si algo de ella era incidental (obi-ter). Esto no puede afectar .a la omisión del apelante en preparar la debida exposición del caso y hacer que se apruebe por el Juez Asociado Sr. Franco. No importa que en algún otro caso no se diera forma a las declaraciones de los testigos una vez que estén ante esta corte. El abogado está obligado a conocer el método de incorporar la prueba y hacerla formar parte de los autos.
En cuanto a la indicación que se hizo en la vista de que podría proceder un certiorari para traer a esta corte cosas, que de otro modo no están ante nuestra consideración y la referencia al caso de Ex parte Lange, 18 Wall. 163, tal cer-tiorari sólo podría servir al peticionario para traer a esta corte cuestiones que ya constan en autos y no podrían ser-virle para incorporar la prueba.
Para dar al peticionario una oportunidad de arreglar sus asuntos, el mandato se retendrá por tres días más.